UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4310



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COREY LEON BELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-524)


Submitted:   November 19, 2003         Decided:     February 18, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Lee Ellis Berlinsky, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Corey Leon Bell pleaded guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2) (2000), and one count of using and

carrying a firearm during a drug trafficking crime, in violation of

18 U.S.C. § 924(c)(1)(A)(i) (2000).              The presentence investigation

report recommended that Bell’s base offense level be increased

pursuant   to   U.S.    Sentencing        Guidelines     Manual    §     2K2.1(c)(1).

Section    2K2.1(c)(1)       cross-referenced       to     USSG    §    2X1.1,       which

increased Bell’s base offense level for his use of the firearm in

connection with his intended distribution of five grams or more of

cocaine base.     The district court agreed with the PSR and adopted

its   findings.        The    court     sentenced    Bell    to    130       months    of

imprisonment, to be followed by a five-year term of supervised

release.

            Bell’s counsel filed a brief pursuant to Anders v.

California,     386   U.S.    738      (1967),   stating    that       there    were   no

meritorious grounds for appeal but raising one issue:                     whether the

district     court    erred       in   its   application     of    the       sentencing

guidelines.      Specifically, counsel questioned the propriety of

cross-referencing       to    a    charge    for   which    Bell       had     not   been

convicted.      Bell was advised of his right to file a pro se

supplemental brief, but he has declined to do so.




                                         - 2 -
           We    have   reviewed    the   record      and   conclude     that    the

district   court    properly       applied     the     sentencing    guidelines.

Although this court has no published authority on the subject, it

is generally accepted that district courts may refer to offenses of

which the defendant has not been convicted when cross-referencing

from USSG § 2K2.1(c)(1) to USSG § 2X1.1.              See, e.g., United States

v. O’Flanagan, 339 F.3d 1229, 1234 (10th Cir. 2003); United States

v. Drew, 200 F.3d 871, 879 (D.C. Cir. 2000).

           In accordance with the requirements of Anders, we have

reviewed   the   entire   record     in   this       case   and   have   found   no

meritorious issues for appeal.               Accordingly, we affirm Bell’s

conviction and sentence.       This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.               If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                         AFFIRMED


                                     - 3 -